Citation Nr: 1645107	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-34 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for service-connected left ankle osteoarthritis, status-post open reduction internal fixation with scars (left ankle osteoarthritis with scars).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1989 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah which granted the Veteran's claim for service connection for status-post left ankle open reduction internal fixation with scars and assigned a 10 percent disability rating effective May 1, 2011.  Jurisdiction of the case is currently with the RO in San Diego, California. 

In a December 2013 rating decision, the RO increased the disability rating for service-connected left ankle osteoarthritis with scars from 10 percent to 20 percent, effective May 1, 2011.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary prior to adjudication of the matter here on appeal.  

The most recent VA Compensation and Pension examination regarding the Veteran's left ankle disability was conducted in May 2013, more than three years ago.  The Court of Appeals for Veterans Claims (Court) has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The Court has also held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A private treatment record from June 2013 documented the Veteran's report that his left ankle numbness and pain was worsening, and the treatment record indicates a plan to refer the Veteran to podiatry for custom orthotics and a subsequent followup visit.  Given the passage of time and evidence demonstrating worsening of symptoms since the most-recent VA examination regarding the disability here on appeal, on remand, the Veteran should be provided with an additional VA examination to assess the current severity and manifestations of his service-connected left ankle osteoarthritis with scar.

The Board notes that although the June 2013 private treatment record referenced above indicated a plan to refer the Veteran to podiatry, the claims file contains no record of such appointment or any followup appointment with the June 2013 physician.  As the file does not demonstrate that the RO has made attempts to procure such records, on remand, the AOJ should ask the Veteran to identify and provide authorization for VA to obtain any and all relevant outstanding private treatment records relating to his appeal.  

Finally, the most recent VA treatment record in the claims file dates from December 2014.  As the Board is remanding this matter for further development, the AOJ should take action to obtain and associate any outstanding VA treatment records with the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all of the Veteran's outstanding VA treatment records from December 2014 to the present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his left ankle disability that he would like VA to obtain, including records from a planned podiatry appointment referenced in a June 2013 private treatment record from TC Family Practice.  After securing any necessary written authorization from the Veteran, obtain the private records identified.  If any records cannot be obtained after reasonable efforts have been made, notify the Veteran and allow him the opportunity to obtain the records.  

3.  After completing the above development, schedule the Veteran for a VA joints examination with an appropriate medical professional to assess the current severity of his service-connected left ankle osteoarthritis with scarring.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination. 

After reviewing the medical and lay evidence of record, and interviewing the Veteran, the examiner should address the following:

a.  Conduct full range of motion studies for the left and right ankle and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins, under each of the following conditions:

* on weight-bearing
* on nonweight-bearing
and
* on active motion
* on passive motion

If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that testing under each condition was performed.

b.  Provide specific findings as to the range of motion of each ankle after three repetitions of movement, and state whether there is additional functional impairment of the left ankle due to pain, weakness, excess fatigability, and/or incoordination.  Any additional loss of range of motion upon repetitive motion testing should be noted in terms of degrees of motion lost as well as additional symptomatology which results, if possible.   If such information cannot be feasibly determined, the examiner must explain why this is so.

c.  After reviewing the Veteran's complaints and medical history, and requesting further detail from the Veteran if necessary, provide an opinion regarding whether there is additional functional impairment of the left ankle due to pain, weakness, excess fatigability, and/or incoordination during flare-ups.  The Veteran's reports of the effects, frequency and duration of flare-ups should be recorded with as much specificity as possible  (e.g. "flare-ups of severe pain lasting for X minutes/hours after standing for Y minutes" rather than "flare-ups of pain with prolonged standing").  Any additional loss of range of motion during flare-ups should be noted in terms of approximate degrees of motion lost as well as additional symptomatology which results, to the extent possible.  Protective measures regularly taken by the Veteran to avoid flare-ups should also be documented.

The examiner should consider the Veteran's described symptomatology, as well as medical evidence of record, in making this determination.  If approximate degrees of motion lost cannot be feasibly determined, the examiner must explain why this information cannot be provided.  

d.  The examiner should describe the Veteran's use of any assistive devices due to his left ankle disability, to include the type and frequency of device used and whether or not each such device has been prescribed by a physician.  

e.  Provide a description of the size, number, and appearance of the Veteran's left ankle scar(s), as well as any symptoms described by the Veteran and/or displayed on testing.  Comment as to whether the scar(s) result in additional functional loss of the ankle.

f.  Comment on the functional impact of the Veteran's left ankle osteoarthritis with scar(s) on his activities of daily living, to include occupational activities.  To the extent possible, provide an opinion as to the resulting limitations on both physical and sedentary occupational tasks.   If the Veteran is currently unemployed, the examiner should still provide an opinion as to the resulting limitations that would be expected were the Veteran currently employed.

A clear rationale for all opinions expressed should be provided and a discussion of the facts and medical principles involved should be included.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  Thereafter, review the requested medical report to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

5.  After completing the above, and conducting any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claim for an initial disability rating in excess of 20 percent for service-connected left ankle osteoarthritis, status-post open reduction internal fixation with scars.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.


	(CONTINUED ON NEXT PAGE)


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






